Title: From Thomas Jefferson to Richard Richardson, 29 April 1800
From: Jefferson, Thomas
To: Richardson, Richard



Dear Sir
Philadelphia Apr. 29. 1800.

In my letter of the 15th. I had desired my three horses & chair to set out from Monticello on the 9th. of May to meet me at mr Eppes’s. but in the one which I wrote the last week (Apr. 22d.) I desired they should set out a week later, towit on the 16th. of May, as Congress had determined to rise on the 2d. instead of the 1st. Monday of May. the object of the present letter is, lest my last one of the 22d. should miscarry, to repeat my desire that my horses may set out on the 16th. of May, and they will be pretty sure to find me at mr Eppes’s.as the 16th. is of a Friday, you may still receive a letter from me by the post of the day before, tho’ unless something unexpected happens I shall hardly write again. I am Sir
Your humble servt

Th: Jefferson

